Third District Court of Appeal
                                State of Florida

                          Opinion filed October 17, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D18-0734
                          Lower Tribunal No. 14-15991
                              ________________


                                R.V., the father,
                                     Appellant,

                                            vs.

              Department of Children and Families, et al.,
                                     Appellees.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Maria I. Sampedro-Iglesia, Judge.

      R.V., the father, in proper person.

      Law Office of Richard F. Joyce, P.A., and Richard F. Joyce; Lucia C.
Pineiro Esq. & Associates, P.A., and Lucia C. Pineiro, for J.A., the mother; Karla
Perkins, for Department of Children and Families, for appellees.

Before ROTHENBERG, C.J., and SALTER, and LINDSEY, JJ.

      PER CURIAM.
      We grant appellant’s counsel’s motion to withdraw pursuant to Jimenez v.

Department of Health and Rehabilitative Services, 669 So. 2d 340 (Fla. 3d DCA

1996).

      Further, upon consideration of the initial brief, and finding no preliminary

basis for reversal has been demonstrated, the order below is summarily affirmed

pursuant to Florida Rule of Appellate Procedure 9.315(a). See Soro v. Soro, 145

So. 3d 183 (Fla. 3d DCA 2014); Fla. Detroit Diesel v. Nathai, 28 So. 3d 182 (Fla.

1st DCA 2010) (“[W]e conclude that the appellants’ initial brief fails to

demonstrate a preliminary basis for reversal and we therefore summarily affirm the

order without the need for an answer brief.”).

      Affirmed.




                                         2